PER CURIAM:
Curtis L. Hayes, Jr., appeals the district court’s order denying reconsideration of its order denying Hayes’ motion under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hayes, No. 3:94-cr-00180-1 (S.D.W.Va. May 21, 2008). We dispense with oral argument because the facts and *244legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.